Citation Nr: 0200859	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  96-00 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for chest pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to 
February 1993.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1994 RO decision that denied service connection 
for chest pain.  In March 1996, a personal hearing was 
conducted before a  hearing officer at the RO.


FINDING OF FACT

Aside from conditions which are already service-connected, 
the veteran has no disability manifested by chest pain that 
is due to service.


CONCLUSION OF LAW

Claimed chest pain was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the United States Army 
from February 1984 to February 1993.  Her service medical 
records show that on several occasions she complained of 
chest pain, apparently musculoskeletal in nature, which 
resolved with treatment.  The October 1992 physical 
examination for service separation noted that pertinent 
systems were normal, including the lungs and chest, heart, 
and musculoskeletal system.  

In April 1993, a VA general physical examination was 
conducted.  The veteran complained of chest wall pain, 
aggravated by breathing and sharp at times.  She said this 
started 3 or 4 years ago and that she had initially been told 
she had a pulled muscle in her chest.  A history of asthma 
and various other ailments was also reported.  Examination 
diagnoses included numerous items including history of chest 
wall pain.

In July 1993, the veteran was seen at a private emergency 
room for a complaint of right-sided chest pain on breathing.  
A chest X-ray was normal, the assessment was right-sided 
chest pain, and pain medication was prescribed.

VA treatment records since 1993 show the veteran was seen for 
multiple complaints and ailments.  A December 1994 outpatient 
record notes her complaints included atypical chest pain, 
worse on deep breathing, and pain on palpation of the 
sternum.  Assessments included atypical chest pain and 
costochondritis.  Numerous records since 1994 show complaints 
of chest tightness or discomfort associated with asthma.

At a March 1996 RO hearing, the veteran reported she had a 
few episodes of chest pain in service, and one after service, 
and she had been told she had chest wall pain.

In April 1998, a VA cardiology examination was conducted to 
determine the nature and cause of complaints of chest pain.  
The examination noted the veteran's history of complaints of 
intermittent chest pain beginning in service.  She reported 
that the pain was not associated with exertion or eating.  
Examination findings, including of the heart and lungs, were 
essentially normal, although it was noted the veteran had 
intercostal tenderness on deep palpation of right intercostal 
spaces numbers 2 and 3, and milder tenderness of this area on 
inspiration.  The examination assessments included 
subjectively positive chest pain, clinically positive 
intercostal muscle tenderness, and positive superficial 
muscle tenderness.  The examiner opined that the cause of 
chest tenderness was speculative, such as coughing due to 
asthma, and that it could not specifically be defined why she 
had the pain, which was not persistent by history.

In December 2000, a VA physical examination was conducted.  
It was noted the veteran had a history of asthma, and she 
said that when her symptoms got worse she had coughing, chest 
tightness, and difficulty breathing.  Physical examination 
revealed lungs within normal limits and clear to 
auscultation.  Pulmonary function tests were performed.  A 
chest X-ray was normal.  Examination diagnoses included, in 
part, bronchial asthma and esophageal reflux disease with 
esophagitis.  

Ongoing VA and private treatment records dated to 2001 note 
the veteran had complaints of chest tightness or discomfort, 
and she was treated for multiple ailments including asthma 
and gastroesophageal reflux disease (GERD).  The veteran also 
submitted copies of medical articles on chest pain associated 
with GERD.

The veteran is presently service-connected for the following 
conditions: GERD, rated 30 percent; bronchial asthma, rated 
10 percent; mechanical low back pain, rated 10 percent; a 
right knee condition, rated 10 percent; a left knee 
condition, rated 10 percent; migraine headaches, rated 10 
percent; and glaucoma, rated 10 percent.

II.  Analysis

The veteran claims service connection for chest pain.  
Through correspondence, rating decisions, the statement of 
the case, and supplemental statements of the case, the 
veteran has been notified with regard to the evidence 
necessary to substantiate her claim.  Pertinent medical 
records have been obtained, and VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).   

Service connection may be established for disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

The veteran claims that she has chest pain attributable to 
her military service. 
Although the evidence does reflect some complaints of chest 
pain during and after service, there is no current diagnosis 
of a chronic disability manifested by chest pain, other than 
conditions which are already service-connected (such as 
asthma and GERD).  Pain alone, without a diagnosed or 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
As there is no competent medical evidence of any currently 
diagnosed condition causing chest pain (other than conditions 
which are already service-connected), there is no current 
disability for which service connection might be granted.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  

Under the circumstances, the Board must conclude that a 
claimed chest pain disability was neither incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for chest pain is denied.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

